Citation Nr: 1409048	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the decision declaring the Veteran rehabilitated for purposes of the Vocational Rehabilitation and Employment (VR&E) program under the provisions of Chapter 31, Title 38, of the United States Code, was proper (claimed as the usage of the Dictionary of Occupational Titles (DOT) Code 241 on the Individualized Written Rehabilitation Plan, the occupations within the DOT Code 241 were not explained, self-stated goal of entry-level employment as a psychotherapist or psychologist, and administrative review and appeal rights).


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1989 to October 1992 and from June to October 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 administrative decision of the VR&E division at the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran overcame an employment handicap and was rehabilitated to the point of employability after receiving a bachelor's degree in psychology.

2.  He has electively chosen to continue his education at the graduate level rather than immediately obtaining employment.


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services under Chapter 31, Title 38 of the United States Code.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.283, 21.284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

But specifically with regards to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the notice and duty to assist provisions of the VCAA, while relevant to Chapter 51 of Title 38 of the United States Code, do not apply to vocational rehabilitation benefits that instead are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody, and those not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2012), the Board finds that all known and available records relevant to this claim have been obtained and associated with the Veteran's claims file for consideration, and he has not contended otherwise.

Consequently, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 18 (2002).

II. Analysis

The Veteran was previously determined to have met the qualifications for basic entitlement to Chapter 31 benefits (VR&E).  In June 1997, he was provided an original Individualized Written Rehabilitation Plan (IWRP), with the program goal for him to become employed as an athletic trainer by completing an associate degree in sports and fitness technology, and then receiving employment services.  His anticipated completion date was April 1998.  However, in December 1998, he was notified via letter that his vocational rehabilitation program was being discontinued because he had failed to keep reevaluation appointments, which were part of his agreed upon plan.


In January 2000, the Veteran returned to the program and received a second IWRP, with the program goal for him to acquire and sustain employment as a medical laboratory technician.  The objectives of the IWRP were successful completion of an associate degree in general studies, then a bachelor's degree in medical lab technology, followed by employment services.  His anticipated completion date was December 2000.

In August 2000 the Veteran met with a counselor - wanting to change his IWRP, stating he did not want to pursue a program goal of medical laboratory technician.  Thus, his IWRP was amended for the third time, with the new program goal to acquire and sustain employment as a computer networking operator.  The objective under the new IWRP was for him to successfully complete an Associate of Applied Science degree in networking technology by the anticipated completion date of May 2002.  The IWRP contained the stipulation that he would not be authorized to change his program goal again, and that he needed to complete the goal within his remaining 21 months and 19 days of eligibility under Chapter 31 benefits.  He signed the IWRP, affirming this acknowledgement.

In January 2002, the Veteran was declared rehabilitated.  The basis for that decision was that he had changed his degree without consulting with his case manager, and he refused to meet with a counselor for reevaluation of his IWRP.  He stated that he would finish his degree under the GI Bill, instead.

The Veteran reapplied for VR&E benefits in September 2008.  His previous rehabilitation was overturned on the basis that a job working with computers was no longer physically appropriate.  In December 2008, a fourth IWRP was created with the program goal to obtain and maintain entry level employment in the occupational goal of a claims adjudicator or other related occupation.  The objectives of the plan included obtaining a bachelor's degree in psychology.  The anticipated completion date was December 2009.


Other records in the file suggest the Veteran completed his degree by December 2009, but in January 2010 he submitted a statement indicating he did not believe he was rehabilitated.  He said the vocational goal set forth in his fourth IWRP, to obtain and maintain entry level employment as a claims adjudicator or related occupation, was not consistent with his "aptitudes, interests, and abilities," pursuant to 38 C.F.R. § 21.283.  He stated that his interests were in psychopathology and the treatment of mental disorders, and in order to pursue this career path he would need to obtain a graduate degree.  Later that month, he submitted an additional statement requesting a review of his IWRP and noting that his IWRP incorrectly contained DOT Code 241, which includes jobs such as investigators, adjusters, and related occupations.  He argued that such jobs were inconsistent with his degree in psychology.

In February 2010, the Veteran was declared rehabilitated on the basis that he had completed the training under his IWRP.  The goal for the plan was to obtain a suitable job; however, he had decided to pursue a graduate degree instead of seeking immediate employment.  The decision that he was rehabilitated was upheld in a May 2010 administrative review of the decision, which stated that he was not in need of additional training; he had the education, skills, and aptitudes to obtain and maintain employment across a reasonable set of occupations that matched his demonstrated interests; he had four IWRPs and was given a 32-month extension of benefits; and he was rehabilitated to the point of employability but declined employment services.

In pertinent part, the goal of the vocational rehabilitation program pursuant to Chapter 31 is to enable a Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 C.F.R. § 21.72(a)(2).

The purpose of "rehabilitated" status is to identify those cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A Veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.

For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a Veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the Veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  The Veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  (1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) Is employed in an occupation unrelated to the occupational objective of the Veteran's rehabilitation plan for at least 60 continuous days if the Veteran concurs in the change and such employment:  (i) Follows intensive, yet unsuccessful, efforts to secure employment for the Veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the Veteran's rehabilitation plan; (ii) Is consistent with the Veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the Veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the Veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284.  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met:  (1) The Veteran has a compensable service-connected disability and either; (2) Current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) The occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a).

Here, the evidence in the claims file confirms the Veteran previously had established four IWRPs, the last of which had a goal of obtaining a bachelor's degree in psychology.  Through participation in the VR&E program, he earned a bachelor's degree in psychology with a concentration in substance abuse counseling from Northwestern State University.  Afterwards, he chose to continue his education rather than immediately pursue employment.

Pursuant to 38 USCS § 3105(b)(1), a Veteran's period of vocational rehabilitation may not exceed 48 months.  There are several situations where the Secretary may extend the period of vocational rehabilitation.  Here, the Veteran already received an additional 32-month extension of benefits, to total 80 hours.  Therefore, he already has received well above and beyond the maximum 48 months of vocational rehabilitation.  Any additional months beyond the 80 he already has received are unnecessary to accomplish the purposes of his rehabilitation program.


The Veteran argues that he wants to pursue a career in psychopathology and the treatment of mental disorders, and that he shared this information with his VR&E case manager.  The Board sees that, on his Rehabilitation Needs Inventory, VA Form 28-1902w, dated in October 2008, he stated the career field he was most interested in was clinical psychology.  However, on his Vocational Exploration Worksheet, VA Form 28-0802, dated in November 2008, his vocational goals included social services, claims representative, and adjudicator, with the reason that all were jobs within his areas of interest and abilities.  This form was signed by his case manager at the time.  Finally, the Veteran's fourth and last IWRP had the DOT Code and Title of "Investigators, Adjusters, Related" and the program goal "To obtain and maintain entry level employment in the occupational goal of a:  DOT#:  Claims Adjudicator or related" listed on the top of the form.  The IWRP, VA Form 28-8872, dated in December 2008, was signed by the Veteran.

The Veteran stated that the occupations within DOT Code 241 were not explained; however, the Vocational Exploration Worksheet, which presumably involved consultation with the Veteran, as he signed the form, suggests otherwise.  In addition by signing his fourth IWRP in December 2008, the Veteran knew or should have known what his program goal was, including that it listed DOT Code 241.  But he did not dispute this until a January 2010 statement, so after he already had completed his degree and was declared rehabilitated.  Furthermore, the fact that DOT Code 241 was listed on his IWRP does not confine him to seeking employment only in that area.  He has a bachelor's degree in psychology and may obtain entry-level employment in a variety of fields with that degree, including in areas more related to his current interests.

The Veteran further made an argument regarding his administrative review and appeal rights.  After he was declared rehabilitated in February 2010, a VR&E Officer administratively reviewed the decision and upheld it.  The Veteran made a timely appeal to the Board.  Therefore, he was not denied his administrative review or appeal rights.


The Veteran meets the goal of rehabilitation after successful completion of VR&E.  He attained his goal of receiving a Bachelor's Degree in psychology.  With that degree, he is qualified for a number of suitable entry-level jobs that match his abilities and aptitudes.  He argues that the careers under DOT Code 241 do not match his interest; however, as stated previously, he is not confined to seeking a job only in that area.  Moreover, as noted above, the goal of Chapter 31 benefits is, in large part, for a Veteran to be employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Receipt of these benefits does not guarantee him unlimited education in the area of his interest, nor is it reasonable for him to expect so when his area of interest has changed four times.  He already has had four IWRPs, so accommodation, and his benefits were extended to almost double the normal length of time provided.  While he may wish to seek further education in psychology, and this certainly is his personal right, he is rehabilitated to the point of employability and is choosing not to seek suitable employment at this time by his election, not by any guarantee or right under VA law or regulation.


ORDER

The decision declaring the Veteran rehabilitated for purposes of VR&E was proper.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


